DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 07/13/2022. The 112b rejection has been withdrawn. Claims 1-20 remain pending for consideration on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022 was filed after the mailing date of the Non-Final Rejection on 04/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-3, and 8 is/are rejected under 35 U.S.C. 103 over Han et al (EP 3301385 A1) in view of Kim (DE 102018212564 A1).
Regarding claim 1, Han teaches refrigerator (abstract, line 1) comprising: a cabinet (cabinet 11) comprising a freezing compartment (freezing chamber 13) and a refrigerating compartment (refrigerating chamber 12); an evaporator (evaporator 220) disposed inside the freezing compartment (as shown on figure 20) and configured to cool air (as shown on figure 5); a shroud (flow supply device 300 which consists of covers 320 and 330) that defines an inlet hole (fan suction port 322) facing the front side of the evaporator (suction port 322 faces evaporator 220, as shown on figure 16) and being  configured to communicate with the freezing compartment (communicating with freezing chamber 13, as shown on figure 2), the shroud (flow supply device 300) comprising a plurality of fastening protrusions (coupling parts 332a) that are arranged around the inlet hole (as shown on figure 6 and 7) and protrude forward from the shroud (figure 6); a grille panel (grill cover 320) that is coupled to a front surface of the shroud (figure 6) and defines a cool air outlet (cool air outlets 325 and 326) configured to discharge the cool air to the freezing compartment (pg8 paragraph 0087); and a blower fan module (blowing fan 350) disposed between the grille panel (320) and the shroud (flow supply device 300) and configured to blow the cool air from the evaporator toward the cool air outlet (325 and 326, pg8 paragraph 0087), the blower fan module (350) comprising: a blower installation frame (second grill cover body 331) that has a plate shape (fan seat 332) and defines a plurality of fastening holes (cover supports 356) coupled to the plurality of fastening protrusions (332a and as described in page 7 paragraph 0078), the blower installation frame (second grill cover body 331) defining a first plane (see annotated figure 7 below of Han) that faces a rear surface of the grille panel, and a second plane (see annotated figure 7 below of Han) that faces the front surface of the shroud , a blower hub part (hub 351) that is rotatably coupled to the second plane of the blower installation frame (as shown on figure 7 and 10) and faces the inlet hole of the shroud (figure 6), and a blower impeller (352) disposed in the blower hub part (figure 6 and 7), wherein the shroud (330, which forms part of flow supply device 300) includes: an inflow side flow path part (upper interior portion of 330, as shown on figure 7) defined around the inlet hole of the shroud (port 322 when installed, as shown on figure 6), and an inclined side wall surface (interior portion of cover body 331, as shown on figure 7) and a vertical side wall surface (lower portion of cover body 331, as shown on figure 7) that face expansion side flow path part (facing lower portion of cover body 331, as shown on figure 7).

    PNG
    media_image1.png
    961
    976
    media_image1.png
    Greyscale


Han teaches the invention as described above but fail to teach an expansion side flow path part that extends across a lower portion of the inflow side flow path part and extends outward from both sides of the lower portion of the inflow side flow path part such that the expansion side flow path part is wider than the lower portion of the inflow side flow path part.
However, Kim teaches an expansion side flow path part (as annotated by arrows on figure 19) that extends across a lower portion of the inflow side flow path part (extending across the lower portion of passage forming part 330) and extends outward from both sides of the lower portion of the inflow side flow path part (as annotated by arrows on figure 19) such that the expansion side flow path part is wider than the lower portion of the inflow side flow path part (as annotated below on figure 20).

    PNG
    media_image2.png
    766
    699
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Han to include an expansion side flow path part that extends across a lower portion of the inflow side flow path part and extends outward from both sides of the lower portion of the inflow side flow path part such that the expansion side flow path part is wider than the lower portion of the inflow side flow path part in view of the teachings of Kim to provide an expanded flow of cool air by the fan.
Han teaches the invention as described above but fail to teach a shroud that is disposed at a front side of the evaporator.
However, Applicant has not disclosed that having “a shroud that is disposed at a front side of the evaporator” does anything more than produce the predictable result than using the shroud inlet hole to blow cool air to other compartments. Since it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the shroud and evaporator of Han and meet the claimed limitations in order to provide the predictable results of using the shroud inlet hole to blow cool air to other compartments.
Regarding claim 2, the combined teachings teach wherein the inclined side wall surface (interior portion of cover body 331, as shown on figure 7 of Han) extends outward and downward (cover body 331 inside surface extends downwards and outward, as shown on figure 7 of Han) from a lower end of the lower portion of the inflow side flow path part (as shown on figure 7 of Han), and the vertical side wall surface extends downward from a lower end of the inclined side wall surface (as annotated below on figure 7 of Han).

    PNG
    media_image3.png
    755
    752
    media_image3.png
    Greyscale

Regarding claim 3, the combined teachings teach wherein the shroud (flow supply device 300) further comprises a plurality of cool air guides (air supply ports 325 and 326) that protrude forward from the expansion side flow path part (figure 7), and wherein the cool air outlet comprises: an upper cool air outlet (first cool air supply port 325) that faces the inflow side flow path part of the shroud (figure 7), and a plurality of lower cool air outlets (second air supply ports 326 and 326a, figure 7 and 8) that face the expansion side flow path part of the shroud (lower and interior portion of 330, figure 7).
Regarding claim 8, the combined teachings teach wherein the shroud further comprises: a plurality of assembly ribs (upper housing mounting part 345 of Kim) that protrude forward from the front surface of the shroud (figure 9 of Kim) and extends along the inclined side wall surface and the vertical side wall surface (figure 9 of Kim); and a plurality of first fastening holes (approach holes 335 of Kim) defined between the plurality of assembly ribs (between 345, see figure 9 of Kim), wherein the grille panel (passage training part 330 of Kim) defines: a plurality of fastening extension grooves (holding approaches 315 of Kim) that receive the plurality of assembly ribs (315 receive 345 when installed, see figure 9 of Kim), and a plurality of second fastening holes (multiple approach holes 335 of Kim) that are disposed between the plurality of fastening extension grooves (aligned with 315, figure 9 of Kim) and face the plurality of first fastening holes (holes 335 face 315 when they are to be installed, see figure 10 of Kim), and wherein the grille panel and the shroud are in contact with each other (figure 8 of Kim).
Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (EP 3301385 A1), Kim (DE 102018212564 A1, and in further view of Shibuya (JP 11223450 A). 
Regarding claim 4, the combined teachings teach the invention as described above but fail to teach further comprising: an ice maker disposed in the freezing compartment; and a discharge guide duct coupled to a front surface of the upper cool air outlet and configured to supply the cool air to the ice maker.
However, Shibuya teaches an ice maker (ice tray 30 of Shibuya)disposed in the freezing compartment (ice chamber 14 in which the freezing chamber 16, page 7 paragraph 0076 of Shibuya); and a discharge guide duct coupled (duct 66, as shown on figure 8 of Shibuya) to a front surface of the upper cool air outlet (ducts 74 and 75 of Shibuya) and configured to supply the cool air to the ice maker (as shown on figure 8 of Shibuya). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include an ice maker disposed in the freezing compartment; and a discharge guide duct coupled to a front surface of the upper cool air outlet and configured to supply the cool air to the ice maker in view of the teachings of Shibuya to provide necessary cooling air to efficiently produce ice. 
Regarding claim 7, the combined teachings teach wherein the expansion side flow path part (lower and interior portion of 330 of Han) protrudes forward relative to the inflow side flow path part (upper interior portion of 330, as shown on figure 7 of Han), and wherein the evaporator (cooler 34 of Shibuya) is arranged at a rear side of the expansion side flow path part (lower and interior portion of 330 of Han).
Claim 5, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (EP 3301385 A1), Kim (DE 102018212564 A1), and in further view of Yi et al (US 20180283765 A1).
Regarding claim 5, the combined teachings teach the invention as described above but fail to teach further comprising an air guide that has a round shape protruding from a side wall of the inflow side flow path part toward the inlet hole.
However, Yi teaches further comprising an air guide (air guides 591-594, as shown on figure 4 of Yi) that has a round shape protruding from a side wall of the inflow side flow path part toward the inlet hole (as shown on figure 4 of Yi).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include an air guide that has a round shape protruding from a side wall of the inflow side flow path part toward the inlet hole to efficiently direct the air towards the inlet hole. 
Regarding claim 6, the combined teachings teach wherein the grille panel (grill cover 320 of Han) has a plate shape (figure 7 of Han) and comprises: an upper portion (upper portion of 320 of Han) that covers the inflow side flow path part (upper interior portion of 330, as shown on figure 7 of Han), and a lower portion (lower portion 321, as shown on figure 7 of Han) that covers the expansion side flow path part (lower and interior portion of 330) and protrudes forward relative to the upper portion (figure 7 and 12).
Regarding claim 13, the combined teachings teach temperature sensor (sensor 54 of Yi) disposed at a front surface of the grille panel (coupled to the front surface of grill assembly 50, as shown on figure 3 of Yi) and positioned outside the shroud coupled to the grille panel (coupled to the front of grill fan assembly 50, facing outside of shroud 56, as shown on figure 3 of Yi).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (EP 3301385 A1), Kim (DE 102018212564 A1), and in further view of Lee et al (KR 101659622 B1, referred to as Lee ‘622).
Regarding claim 9, Han teaches the invention as described above but fails to teach a door configured to open and close at least a portion of the refrigerating compartment; an ice-making compartment disposed at the door; a duct connection part disposed at the rear surface of the grille panel; an ice-making fan module disposed in an inside of the duct connection part and configured to supply the cool air to the ice-making compartment.
However, Lee teaches a door configured to open and close at least a portion of the refrigerating compartment (refrigerating chamber door 12 of Lee ‘622); an ice-making compartment disposed at the door (ice making compartment mounted on the refrigerator compartment door, page 3 paragraph 0004 of Lee); a duct connection part (ice making chamber duct 24 of Lee ‘622) disposed at the rear surface of the grille panel (figure 2-4 of Lee ‘622); an ice-making fan module (fan 32 of Lee ‘622) disposed in an inside of the duct connection part (fan 32 is installed at the lower end of duct 24, page 5 paragraph 0029 of Lee ‘622) and configured to supply the cool air to the ice-making compartment (independently controlling the fans they are able to provide cold air to the ice making chamber, page 5 paragraph 0029 of Lee ‘622).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include a door configured to open and close at least a portion of the refrigerating compartment; an ice-making compartment disposed at the door; a duct connection part disposed at the rear surface of the grille panel; an ice-making fan module disposed in an inside of the duct connection part and configured to supply the cool air to the ice-making compartment in view of the teachings of Lee to provide an ice making air-cooling air flow path for supplying cold air to the ice making compartment installed in the refrigerating chamber door. 
Regarding claim 10, the combined teachings teach wherein the duct connection part (ice making chamber duct 24 of Lee ‘622) is arranged outside the shroud (330 which forms part of 300 Han) coupled to the grille panel (grille panel 320 of Han).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (EP 3301385 A1), Kim (DE 102018212564 A1) in view of Lee et al (KR 101659622 B1, referred to as Lee ‘622) and in further view of Shibuya (JP 11223450 A).
Regarding claim 11, the combined teachings teach a duct connection part (ice making chamber duct 24 of Lee’ 622).
Combined teachings teach the invention as described above but fail to teach a duct body coupled to the grille panel; and a duct housing that is coupled to the duct body and defines an inlet configured to communicate with the ice-making compartment, and wherein the ice-making fan module comprises: a duct installation frame that has a plate shape, the duct installation frame having a first side that faces the duct body and a second side that faces the duct housing, a duct hub part that is rotatably coupled to the second side of the duct installation frame and faces the inlet of the duct housing, and a duct impeller disposed in the duct hub part.
However, Shibuya teaches a duct body (duct opening 76, figure 6 of Shibuya) coupled to the grille panel (grille panel 320 of Han); and a duct housing (rear cover 38b, figure 11 of Shibuya) that is coupled to the duct body (duct opening 76, figure 6 of Shibuya) and defines an inlet configured to communicate with the ice-making compartment (as shown on figure 8 of Shibuya), and wherein the ice-making fan module (stirring fan 60a of Shibuya) comprises: a duct installation frame that has a plate shape (portion 44, figure 6 of Shibuya), the duct installation frame having a first side that faces the duct body (duct opening 76, figure 6 of Shibuya) and a second side (rear portion of 44 of Shibuya) that faces the duct housing (rear cover 38b, figure 11 of Shibuya), a duct hub part (duct 66 of Shibuya) that is rotatably coupled to the second side (rear portion of 44 of Shibuya) of the duct installation frame (figure 6 of Shibuya) and faces the inlet of the duct housing (as it is coupled to rear cover 38 facing opening 50, as shown on figure 5 and 6 of Shibuya), and a duct impeller disposed in the duct hub part (when installed, stirring fan 60a is within duct 66, as shown figure 6 and 11 of Shibuya). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include a duct body coupled to the grille panel; and a duct housing that is coupled to the duct body and defines an inlet configured to communicate with the ice-making compartment, and wherein the ice-making fan module comprises: a duct installation frame that has a plate shape, the duct installation frame having a first side that faces the duct body and a second side that faces the duct housing, a duct hub part that is rotatably coupled to the second side of the duct installation frame and faces the inlet of the duct housing, and a duct impeller disposed in the duct hub part in view of the teachings of Shibuya to provide a duct within the compartment to provide cooling air to the ice maker. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (EP 3301385 A1), Kim (DE 102018212564 A1) in view of Lee et al (KR 101659622 B1, referred to as Lee ‘622), Shibuya (JP 11223450 A) and in further view of Lee et al (US 20080006043 A1, referred as Lee ’043)
Regarding claim 12, the combined teachings teach wherein a diameter of the inlet of the duct housing is less than a diameter (opening 50 of 38b appears to be of smaller diameter, figure 6 of Lee ‘622) of the inlet hole of the shroud (322 appears to be larger, figure 7 of Han).
The combined teachings teach the invention as described above but fail to teach wherein a size of the duct impeller is equal to a size of the blower impeller.
However, Lee ‘043 teaches wherein a size of the duct impeller (fan 500 Lee ‘043) is equal to a size of the blower impeller (fan 700 of Lee ‘043).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein a size of the duct impeller is equal to a size of the blower impeller to provide sufficient cooling air volume to their respective compartment. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (EP 3301385 A1), Kim (DE 102018212564 A1) in view of Lee et al (US 20190301786 A1, referred to as Lee ‘786).
Regarding claim 14, the combined teachings teach wherein the cool air outlet (second supply port 326 of Han) comprises an outlet that protrudes forward from a center portion of the front surface of the grille panel (second supply port 326 protrudes forward as shown on figure 7 of Han). 
The combined teachings teach the invention as described above but fail to teach the cool air outlet comprises an outlet that protrudes forward from a center portion of the front surface of the grille panel, the outlet having a front side that is closed and lateral sides that are open toward side walls of the freezing compartment.
However, Lee ‘782 teaches the outlet (duct 2 of Lee ‘786) having a front side (upper end 26e of Lee ‘786) that is closed (figure 10 of Lee ‘786) and lateral sides (first guide 24 and second guide 25 of Lee ‘786) that are open toward side walls of the freezing compartment (as shown on figure 10 of Lee ‘786).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator ice maker in the combined teachings to include the outlet having a front side that is closed and lateral sides that are open toward side walls of the freezing compartment in view of the teachings of Lee ‘786 to serve the purpose of guiding cold air to the outlet portion to the compartment. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (EP 3301385 A1) in view of Kim (DE 102018212564 A1), and in further view of Lee (US 20160178265 A1, referred to as Lee ‘265)
Regarding claim 15, the combined teachings teach the invention as described above but fail to teach wherein a cross-section of the blower installation frame has a circular shape, the blower installation frame comprising: a plurality of side protrusions that radially extend from the circular shape and define the plurality of fastening holes; and a cut part that is disposed at an upper side of the blower installation frame and has a flat cut shape.
However, Lee ‘265 teaches wherein a cross-section of the blower installation frame (first body 181 of Lee ‘265) has a circular shape (cylindrical portion 182 of Lee ‘265), the blower installation frame (first body 181 of Lee ‘265) comprising: a plurality of side protrusions that radially extend from the circular shape (coupling portion 196 that extends outward, as shown on figure 4 of Lee’265) and define the plurality of fastening holes (insertion holes 198 of Lee ‘265); and a cut part (outer cut portions of first body 181, figure 4 of Lee ‘265) that is disposed at an upper side of the blower installation frame and has a flat cut shape (flat cut side on each outside portion of first body 181, figure 4 of Lee ‘265).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator ice maker in the combined teachings to include a cross-section of the blower installation frame has a circular shape, the blower installation frame comprising: a plurality of side protrusions that radially extend from the circular shape and define the plurality of fastening holes; and a cut part that is disposed at an upper side of the blower installation frame and has a flat cut shape in view of the teachings of Lee ‘265 for the fan assembly to be properly mounted by structures such as coupling portions via insertion holes to maintain proper cool air flow from the cooling fan. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (EP 3301385 A1) in view of Lee et al (KR 101659622 B1, referred to as Lee ‘622), Shibuya (JP 11223450 A), Kim (DE 102018212564 A1), and in further view of Im et al (EP 3447408 A1).
Regarding claim 16, Han teaches a cabinet comprising a refrigerating compartment and a freezing compartment disposed below the refrigerating compartment (pg2 paragraph 0007), an evaporator (evaporator 220) disposed inside the freezing compartment (figure 20) and configured to cool air (figure 5); a shroud (flow supply device 300) that defines an inlet hole (fan suction port 322) facing the front side of the evaporator (suction port 322 faces evaporator 220, as shown on figure 16) and being configured to communicate with the freezing compartment (communicating with freezing chamber 13, as shown on figure 2); a grille panel (grill cover 320) that is coupled to a front surface of the shroud (figure 6) and defines a cool air outlet (outlets 325 and 326) configured to discharge the cool air to the freezing compartment (paragraph 0087); a blower fan module (blowing fan 350) disposed between the grille panel (320) and the shroud (flow supply device 300) and configured to blow the cool air from the evaporator toward the cool air outlet (325 and 326, paragraph 0087), the blower fan module (350) comprising: a blower installation frame (second grill cover body 331) that has a plate shape (fan seat 332 of Han the blower installation frame defining a first plane (see annotated figure 7 below) that faces a rear surface of the grille panel (figure 7), and a second plane that faces the front surface of the shroud (see annotated figure 7 below), a blower hub part (hub 351) that is rotatably coupled to the second plane of the blower installation frame (figure 7 and 10) and faces the inlet hole of the shroud (figure 6), and a blower impeller (352) disposed in the blower hub part (figure 6 and 7), , wherein the shroud (flow supply device 300) includes: an inflow side flow path part (upper interior portion of 330, as shown on figure 7) defined around the inlet hole of the shroud (port 322 when installed, as shown on figure 6), and an inclined side wall surface (interior portion of cover body 331, as shown on figure 7) and a vertical side wall surface (lower portion of cover body 331, as shown on figure 7) that face expansion side flow path part (facing lower portion of cover body 331, as shown on figure 7).
Han teaches the invention as described above but fail to teach a shroud that is disposed at a front side of the evaporator.
However, Applicant has not disclosed that having “a shroud that is disposed at a front side of the evaporator” does anything more than produce the predictable result than using the shroud inlet hole to blow cool air to other compartments. Since it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the shroud and evaporator of Han and meet the claimed limitations in order to provide the predictable results of using the shroud inlet hole to blow cool air to other compartments.

    PNG
    media_image4.png
    960
    975
    media_image4.png
    Greyscale

Han teaches the invention as described above but fails to teach a door configured to open and close at least a portion of the refrigerating compartment; an ice-making compartment disposed at the door, a duct connection part, and an ice-making fan module disposed at an inside of the duct connection part and configured to 5supply the cool air to the ice-making compartment. 
However, Lee ‘622 teaches a door configured to open and close at least a portion of the refrigerating compartment (refrigerating chamber door 12 of Lee ‘622); an ice-making compartment disposed at the door (ice making compartment mounted on the refrigerator compartment door, page 3 paragraph 4 of Lee ‘622), and a duct connection part (ice making chamber duct 24 of Lee’ 622), an ice-making fan module (fan 32 of Lee ‘622) disposed in an inside of the duct connection part (fan 32 is installed at the lower end of duct 24, pg 5 paragraph 29 of Lee ‘622) and configured to supply the cool air to the ice-making compartment (independently controlling the fans they are able to provide cold air to the ice making chamber, pg5 paragraph 29 of Lee ‘622). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator ice maker in the combined teachings to include a door configured to open and close at least a portion of the refrigerating compartment; an ice-making compartment disposed at the door, a duct connection part, and an ice-making fan module disposed at an inside of the duct connection part and configured to supply the cool air to the ice-making compartment in view of the teachings of Lee’622 to supply proper cooling air to the ice maker to achieve ice results, to access the refrigerating compartment via a door, and an ice maker disposed at the door for the user to gain access of ice from the outer portion of access door. 
The combined teachings teach the invention as described above but fail to teach duct coupled to the rear surface of the grille panel and defines an inlet configured to communicate with the ice-making compartment. 
However, Shibuya teaches duct coupled to the rear surface of the grille panel (duct opening 76, figure 6 of Shibuya) and defines an inlet (ducts 74 and 75 of Shibuya) configured to communicate with the ice-making compartment (as shown on figure 8 of Shibuya). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator ice maker in the combined teachings to include duct coupled to the rear surface of the grille panel and defines an inlet configured to communicate with the ice-making compartment for the inlet duct to provide necessary cooling air to the ice maker for ice solidification, and for the duct to be coupled to the panel as the means for air to travel to the ice maker. 
Han teaches the invention as described above but fail to teach an expansion side flow path part that extends across a lower portion of the inflow side flow path part and extends outward from both sides of the lower portion of the inflow side flow path part such that the expansion side flow path part is wider than the lower portion of the inflow side flow path part.
However, Kim teaches an expansion side flow path part (as annotated by arrows on figure 19) that extends across a lower portion of the inflow side flow path part (extending across the lower portion of passage forming part 330) and extends outward from both sides of the lower portion of the inflow side flow path part (as annotated by arrows on figure 19) such that the expansion side flow path part is wider than the lower portion of the inflow side flow path part (as annotated below on figure 20).

    PNG
    media_image2.png
    766
    699
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Han to include an expansion side flow path part that extends across a lower portion of the inflow side flow path part and extends outward from both sides of the lower portion of the inflow side flow path part such that the expansion side flow path part is wider than the lower portion of the inflow side flow path part in view of the teachings of Kim to provide an expanded flow of cool air by the fan.

The combined teachings teach the invention as described above but fail to teach wherein the duct connection part is arranged inside a space that is defined by a rear wall of the freezing compartment the inclined side wall surface of the shroud, and the grille panel. 
However, Im teaches wherein the duct connection part (cold air duct 300 of Im) is arranged inside a space (freezing compartment, figure 2 of Im) that is defined by a rear wall of the freezing compartment (figure 2 of Im), the inclined side wall surface of the shroud (shroud 550 of Im), and the grille panel (front panel 551 of Im).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator ice maker in the combined teachings to include the duct connection part is arranged inside a space that is defined by a rear wall of the freezing compartment the inclined side wall surface of the shroud, and the grille panel in view of the teachings of Im to maintain communication of cooling air within the freezing compartment to be distributed to ice maker. 
Regarding claim 17, the combined teachings teach wherein the inclined side wall surface (interior portion of cover body 331, as shown on figure 7 of Han) extends outward and downward (cover body 331 inside surface extends downwards and outward, as shown on figure 7 of Han) from a lower end of the lower portion of the inflow side flow path part (as shown on figure 7 of Han), and the vertical side wall surface extends downward from a lower end of the inclined side wall surface (as annotated below on figure 7 of Han).

    PNG
    media_image3.png
    755
    752
    media_image3.png
    Greyscale


Regarding claim 18, the combined teachings teach wherein the duct connection part (cold air duct 300 of Im) comprises a side portion (side portion of 310 that faces inlet, figure 4 of Im) located at a side portion of the inflow side flow path part (side portion of front panel 551, figure 4 of Im), and a lower part of the side portion facing the inclined side wall surface (lower portion of 310, next to 551a, faces inclined lower surface of front panel 551, figure 4 of Im).
Regarding claim 20, the combined teachings teach an ice maker disposed in the freezing compartment (ice chamber 14 in which the freezing chamber 16, 0076 of Shibuya); and a discharge guide duct coupled (duct 66, as shown on figure 8 of Shibuya) to a front surface of the cool air outlet (ducts 74 and 75 of Shibuya) and configured to guide the cool air to the ice maker (as shown on figure 8 of Shibuya). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (EP 3301385 A1) in view of Lee et al (KR 101659622 B1, referred to as Lee ‘622) and Shibuya (JP 11223450 A) and in further view of Lee et al (US 20080006043 A1, referred as Lee ’043).
Regarding claim 19, the combined teachings teach wherein a diameter of the inlet of the duct housing is less than a diameter (opening 50 of 38b appears to be of smaller diameter, figure 6 of Lee ‘622) of the inlet hole of the shroud (322 appears to be larger, figure 7 of Han).
Combined teachings teach the invention as described above but fail to teach wherein the blower fan module and the ice-making fan module include a same type of fans.
However, Lee ‘043 teaches wherein the blower fan module (fan 700 of Lee ‘043) and the ice-making fan module (fan 500 Lee ‘043) include a same size of fans (figure 3 of Lee ‘043)
 Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator ice maker in the combined teachings to include wherein the blower fan module and the ice-making fan module include a same type of fans to be able to gain the same efficiency in cooling by obtaining two of the same fans, also for the ease of installation and lower cost. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 07/13/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on page 2 that “Han fails to describe or suggest "a shroud that defines an inlet hole facing the front side of the evaporator”, the examiner agrees. However, as described in claim 1 rejection, whether the inlet hole of the shroud is facing the evaporator from the front side or rear side, the rearrangement of parts under MPEP 2144.04 VI. C has no patentable significance unless a new and unexpected result is produced. Therefore, the Applicant’s argument is not persuasive and rejection is maintained. 
In response to Applicant’s argument that “Han second grill cover 330 does not define Han’s suction port 322”, the examiner disagrees. As stated on col 13 paragraph 0082 of Han “the condensed water guides 322a may extend toward the fan suction port 322 from an outer portion of the first grill cover body 321”. For clarity, when cover 330 and cover 320 are installed as a device to form flow supply device 300, as shown on figure 6 of Han, it defines an suction port 322 which then uses first supply duct 380 to first supply duct 380 to guide cold air duct to the refrigerating chamber 12, as shown on figure 6 and described on col 15 paragraph 0099 of Han.  Therefore, the Applicant’s argument is not persuasive and rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763